63909: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 63909


Short Caption:8025 VILLA ROSARITO ST. TRUST VS. QUALITY LOAN SERVICEClassification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A680190Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:Exempt


Oral Argument:Oral Argument Location:


Submission Date:05/09/2014How Submitted:On Briefs





+
						Party Information
					


RoleParty NameRepresented By


Appellant8025 Villa Rosarito Street TrustMichael F. Bohn
							(Law Offices of Michael F. Bohn, Ltd.)
						


RespondentQuality Loan Service CorporationJanice E. Jacovino
							(McCarthy & Holthus, LLP/Las Vegas)
						Kristin A. Schuler-Hintz
							(McCarthy & Holthus, LLP/Las Vegas)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/11/2014OpenRemittitur



14-37555: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/29/2013Filing FeeFiling fee due for Appeal.


08/29/2013Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.13-25686




08/29/2013Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.13-25693




08/30/2013Filing FeeE-Payment $250.00 from Michael F. Bohn


08/30/2013Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  Docketing Statement due:  20 days.13-25724




08/30/2013Settlement NoticeFiled Notice: Exemption from Settlement Program. It has been determined that this appeal will not be assigned to the settlement program.  Appellant(s) 15 days transcript request form; 120 days opening brief:13-25833




09/11/2013Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 07/08/13.  To Court Reporter: C. Georgilas.13-26880




09/11/2013MotionFiled Emergency Motion For Injunction to Prohibit Foreclosure.Y13-26888




09/12/2013Order/ProceduralFiled Order Granting Temporary Injunction. We temporarily enjoin any foreclosure sale concerning the subject property, pending further order of this court. Respondent shall have until Monday, September 23, 2013, to file and serve any opposition to appellant's motion for an injunction. Appellant shall have until Wednesday, October 2, 2013, to file and serve any reply to respondent's opposition.13-26967




09/17/2013Docketing StatementFiled Docketing Statement Civil Appeals.13-27500




09/27/2013TranscriptFiled Notice from Court Reporter Cynthia Georgilas stating that the requested transcripts were delivered.  Dates of transcripts: 7/08/13.13-29219




12/18/2013MotionFiled Stipulation Extending the Date to file Appellant's Opening Brief13-38479




12/18/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Opening Brief due:  January 10, 2014.13-38573




01/10/2014AppendixFiled Appendix to Opening Brief.14-00977




01/13/2014BriefFiled Appellant's Opening Brief.14-01069




02/24/2014MotionFiled Stipulation Extending Time to File Respondent's Opening Brief.14-05996




03/07/2014BriefReceived Respondent's Answering Brief (via E Flex).  (FILED PER ORDER 3/31/2014).


03/31/2014Order/ProceduralFiled Order Approving Stipulation for Extension of Time.  The clerk of this court shall file the answering brief received on March 7, 2014.14-09926




03/31/2014BriefFiled Repondent's Answering Brief.14-09930




04/04/2014BriefFiled Appellant's Reply Brief.14-10703




04/04/2014Case Status UpdateBriefing Completed/To Screening.


05/09/2014Order/ProceduralFiled Order Submitting Appeal for Decision Without Oral Argument. Oral argument will not be scheduled in this appeal, and it shall stand submitted on the record and the briefs filed herein, as of the date of this order.14-15072




05/09/2014Case Status UpdateSubmitted for Decision.


11/14/2014Order/DispositionalFiled Order of Reversal and Remand.  "REVERSE the order granting the motion to dismiss AND REMAND this matter to the district court for proceedings consistent with this order."  Cherry, J., concurring.  fn2[The temporary injunction imposed by our September 12, 2013, order is vacated.]  SNP14-JH/MD/MC14-37555